Stone, J.,
delivered, the opinion of the Court.
A majority of the Court think upon a fair construction of the contract between Stern and Rosenheim, that the plaintiff’s right to commissions only began when he had sold the $30,000 worth of goods. He was engaged for a year at a fixed salary, with the further promise that if during that year he sold over $30,000 he should have a commission on the excess. But the contract gave the defendant the right to discharge him at the end of six months. Unless he had sold $30,000 worth of' goods while in the service of the defendant, we do not think he was entitled to any commissions.
But if we concede that if he had remained in the employ of the defendant for six months only, he would have been entitled to commissions on all over $15,000 worth of goods, we think his right to commissions could only exist on the amount he actually sold.
That the plaintiff could not claim an allowance for commissions on goods that he might have sold, if he had been allowed to remain for the full period of six months. What he might have sold for the period between 28th August and 1st October, is entirely speculative and conjectural, and depends upon too many contingencies to be allowed as the basis of a recovery of damages.
We, therefore, think that the Court, was in error in allowing the jury to take into consideration the amount of goods that he might have sold, and the judgment should be reversed. As it appears that the plaintiff had actually received the amount of money due to him as salary for the six months, this case will be reversed without awarding a new trial.

Judgment reversed, without awarding a new trial.